Citation Nr: 0635558	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  09-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate evaluation for right lower 
extremity neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967 and from October 1990 to May 1991.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of an August 2002 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case was previously remanded to the agency of original 
jurisdiction in May 2005 and March 2006 for development.  The 
requested action has been completed and the case has been 
returned to the Board for further appellate consideration.   


FINDING OF FACT

There is mild impairment of the right sciatic nerve.  


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
radiculopathy, left lower extremity, associated with 
degenerative disc and facet disease of the lumbar spine are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA through the 
April 2003 statement of the case (SOC), and supplemental 
statements of the case (SSOCs) issued in April 2004 and June 
2006.  Further, by letter dated in April 2006, the veteran 
was provided notice with respect to the evidence necessary to 
establish a higher disability rating and the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  See Dingess, supra.  Accordingly, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent post service medical records have been obtained.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Procedural Background

The veteran was granted service connection for low back 
strain in April 1996, and assigned a 10 percent disabling 
rating effective May 1995.  In April 2000, the RO amended the 
veteran's disability to chronic lumbosacral strain syndrome, 
and assigned a 20 percent disabling rating under Diagnostic 
Code 5295, effective September 7, 1999.  An August 2002 
rating decision continued the 20 percent disabling rating.  
In the course of the veteran's appeal, the RO issued a rating 
decision in April 2004, amending the veteran's disability to 
state "degenerative disc and facet joint disease, lumbar 
spine with history of chronic lumbosacral strain syndrome."  
The RO assigned a 20 percent disabling rating effective 
September 7, 1999; and a 40 percent disabling rating under 
Diagnostic Code 5243, effective from September 2, 2003.  

In a May 2005 decision the Board determined that a 40 percent 
disability rating was warranted for the veteran's prior to 
September 2, 2003.  However, the issue of whether a separate 
rating based on neurological manifestations was remanded to 
the RO for further evidentiary development.  Thereafter, in 
June 2006, a rating action was issued implementing the 
Board's decision by assigning a 40 percent disability 
evaluation from April 16, 2002.


Evidentiary Background

The report of a VA MRI study undertaken in June 1999 revealed 
degenerative joint disease affecting primarily the facet 
joint of L4-5 causing bilateral exit foraminal stenosis.  
There was also partial sacralization of the L5 lumbar 
vertebra and a hemangioma body of L3.  VA examination in 
October 1999 revealed no muscle spasms or significant 
neurological findings.  

Subsequent VA outpatient treatment records show that the 
veteran complained of radiating pain into his right lower 
extremity with prescription of a TENs unit.  He underwent 
radiofrequency ablation of the medial branch nerve at the 
level of L3 to S1 in September 2001 with a 50 percent 
reduction in pain.   In January 2002, he complained of a 
slight pain radiating into his right leg which the veteran 
referred to as tightness.  The veteran had been much more 
active since the procedure and had been putting more stress 
on his lower back.  Low back pain secondary to right facet 
disease and right radiculopathy was diagnosed.  

During subsequent VA examination in June 2002, the veteran 
complained of low back pain with radiation in the right lower 
extremity all the way to the foot, with numbness on the 
lateral side of the right foot.  The VA examiner noted that 
the veteran had been receiving cortisone injections and 
ultrasonic radio frequency ablation of the median branch of 
the sensory nerves L3-S1, at a local VAMC.  The veteran was 
noted to have significant spinal stenosis with neurogenic 
claudication in the right lower extremity.   All muscle 
groups were noted to have 5 out of 5 strength with the 
exception of the right peroneal which was 4+ out of 5.  
Bilaterally deep tendon reflexes were symmetrical and 
recorded as 1+ at the patella and Achilles.  The veteran had 
decreased pinprick in the right lower extremity, but 
especially localized to the S1 dermatome.  There was also 
some significant decrease in parts of the L5 dermatome.  Heel 
toe and bent knee walk were normal.  

In September 2003, the veteran presented complaining of low 
back pain extending down the posterior aspect of the right 
thigh and calf. The examiner indicated that the veteran had 
some difficulty ambulating.  He reported that this pain had 
been present for two to three years.  He continued to be 
employed in maintenance fixing mailboxes at the post office.  
He did not miss work, but his boss would usually let him 
perform lighter duty when his back was bothering him.  
Examination revealed low back and right thigh pain with 
straight leg raise to 50 degrees on the right.  He was able 
to perform straight leg raise to 70 degrees on the left 
before experiencing low back pain.  The veteran's knee jerks 
and ankle jerks were symmetrical and active.  Pedal pulses 
were present.  

During VA examination in May 2006, the veteran reported 
continued daily pain down his right leg.  The pain was 
persistent and aggravated by prolonged walking and standing.  
The examiner noted that the veteran had no incapacitating 
episodes in the last year and did not use a brace or 
assistive device.  He continued to work at the post office 
and was not missing work due to his claimed right lower 
extremity disability.  The veteran was continent of bowel and 
bladder and had no increased limitations with flare-ups or 
repetitive motions.  Similarly, he had no instability, 
incoordination, excess fatigability, or lack of endurance.  
It was noted that a prior EMG in 2005 was normal.  Similarly, 
vascular studies were also normal.  

On examination, the veteran had tenderness on the right 
paraspinal musculature about L4/5 and L5/S1.  The veteran 
could not stand on his heels and toes to walk and had weak 
extensor halluses longus muscle strength.  Straight leg raise 
testing was positive at 30 degrees on the right side.  It was 
noted that the veteran had essentially no reflexes in the 
knees and ankles.  There was no loss of pinprick to the 
thighs, legs, or feet, and vibratory sensation was present in 
the anterior, superior iliac, spine, knees, and malleoli.  
Impression was lumbar degenerative disease with right 
radicular pain.  The examiner found no intrinsic peripheral 
nerve disease as his radicular pain was secondary to his 
lumbar degenerative disc disease.


Legal Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006). 

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006). 

Under 38 C.F.R. § 4.14 the evaluation of the same disability 
under various diagnoses is to be avoided, however, the 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).   

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).


Analysis

The veteran's service connected low back disability is 
presently assigned a 40 percent disability based upon severe 
limitation of function.  That issue is not before the Board 
at this time.  However, as the veteran's disability may be 
rated by combining the orthopedic and neurologic 
manifestations of the disability.  This would not amount to 
impermissible pyramiding as the neurological and orthopedic 
manifestations do not overlap.  Accordingly, the Board must 
determine whether the evidence supports the assignment of a 
separate rating based on neurologic manifestations.  

While EMG studies were negative, various VA treatment records 
and examination report document findings of radiculopathy 
with pain radiating into the right lower extremity.  These 
findings are consistent with mild incomplete paralysis of 
both the right sciatic nerves.  Accordingly, a separate 
rating of 10 percent is warranted for the impairment of the 
right sciatic nerve under Diagnostic Code 8520.  However, a 
rating in excess of 10 percent is not warranted as the 
evidence does not show symptoms which more nearly approximate 
moderate incomplete paralysis of either sciatic nerve.  
During examination in 2002 and 2003, the veteran had active 
symmetrical ankle and knee jerks.  With the exception of 4+/5 
strength in the right peroneal in 2002, his muscle strength 
was normal.  While the veteran was noted to have essentially 
no reflexes in his lower extremities during examination in 
May 2006, there was no loss of pinprick sensation or 
vibratory sensation in the lower right extremity.  
Furthermore, there was no intrinsic peripheral nerve disease.  
The veteran was continent of both bowel and bladder and had 
not missed work due to his right lower extremity neuropathy. 

In light of the foregoing, the Board concludes that the 
neurological manifestations of the veteran's back disorder, 
including complaints of pain radiating into his right lower 
extremity, do not represent moderate incomplete paralysis of 
the sciatic nerve as contemplated by a rating in excess of 10 
percent.  The veteran retains significant function of the 
right lower extremity.  He can flex and extend the leg, and 
he retains active movement of the muscles.  His 
manifestations reflect neither paralysis, marked muscular 
atrophy, or moderately severe neuropathy.  Accordingly, the 
weight of the evidence is against an evaluation greater than 
10 percent for radiculopathy of the right lower extremity.


ORDER

A 10 percent disability rating for right lower extremity 
neuropathy is granted, subject to the laws and regulations 
governing the payment of VA benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


